

117 S273 ES: Driftnet Modernization and Bycatch Reduction Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



117th CONGRESS1st SessionS. 273IN THE SENATE OF THE UNITED STATESAN ACTTo improve the management of driftnet fishing.1.Short titleThis Act may be cited as the Driftnet Modernization and Bycatch Reduction Act.2.DefinitionSection 3(25) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1802(25)) is amended by inserting , or with a mesh size of 14 inches or greater, after more.3.Findings and policy(a)FindingsSection 206(b) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1826(b)) is amended—(1)in paragraph (6), by striking and at the end;(2)in paragraph (7), by striking the period and inserting ; and; and(3)by adding at the end the following:(8)within the exclusive economic zone, large-scale driftnet fishing that deploys nets with large mesh sizes causes significant entanglement and mortality of living marine resources, including myriad protected species, despite limitations on the lengths of such nets..(b)PolicySection 206(c) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1826(c)) is amended—(1)in paragraph (2), by striking and at the end;(2)in paragraph (3), by striking the period and inserting ; and; and(3)by adding at the end the following:(4)prioritize the phase out of large-scale driftnet fishing in the exclusive economic zone and promote the development and adoption of alternative fishing methods and gear types that minimize the incidental catch of living marine resources..4.Transition programSection 206 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1826) is amended by adding at the end the following—(i)Fishing gear transition program(1)In generalDuring the 5-year period beginning on the date of enactment of the Driftnet Modernization and Bycatch Reduction Act, the Secretary shall conduct a transition program to facilitate the phase-out of large-scale driftnet fishing and adoption of alternative fishing practices that minimize the incidental catch of living marine resources, and shall award grants to eligible permit holders who participate in the program.(2)Permissible usesAny permit holder receiving a grant under paragraph (1) may use such funds only for the purpose of covering—(A)any fee originally associated with a permit authorizing participation in a large-scale driftnet fishery, if such permit is surrendered for permanent revocation, and such permit holder relinquishes any claim associated with the permit;(B)a forfeiture of fishing gear associated with a permit described in subparagraph (A); or(C)the purchase of alternative gear with minimal incidental catch of living marine resources, if the fishery participant is authorized to continue fishing using such alternative gears.(3)CertificationThe Secretary shall certify that, with respect to each participant in the program under this subsection, any permit authorizing participation in a large-scale driftnet fishery has been permanently revoked and that no new permits will be issued to authorize such fishing..5.ExceptionSection 307(1)(M) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1857(1)(M)) is amended by inserting before the semicolon the following: “, unless such large-scale driftnet fishing—(i)deploys, within the exclusive economic zone, a net with a total length of less than two and one-half kilometers and a mesh size of 14 inches or greater; and(ii)is conducted within 5 years of the date of enactment of the Driftnet Modernization and Bycatch Reduction Act.6.Fees(a)In generalThe North Pacific Fishery Management Council may recommend, and the Secretary of Commerce may approve, regulations necessary for the collection of fees from charter vessel operators who guide recreational anglers who harvest Pacific halibut in International Pacific Halibut Commission regulatory areas 2C and 3A as those terms are defined in part 300 of title 50, Code of Federal Regulations (or any successor regulations).(b)Use of feesAny fees collected under this section shall be available for the purposes of—(1)financing administrative costs of the Recreational Quota Entity program;(2)the purchase of halibut quota shares in International Pacific Halibut Commission regulatory areas 2C and 3A by the recreational quota entity authorized in part 679 of title 50, Code of Federal Regulations (or any successor regulations);(3)halibut conservation and research; and(4)promotion of the halibut resource by the recreational quota entity authorized in part 679 of title 50, Code of Federal Regulations (or any successor regulations).(c)Limitation on collection and availabilityFees shall be collected and available pursuant to this section only to the extent and in such amounts as provided in advance in appropriations Acts, subject to subsection (d).(d)Fee collected during start-up periodNotwithstanding subsection (c), fees may be collected through the date of enactment of an Act making appropriations for the activities authorized under this Act through September 30, 2022, and shall be available for obligation and remain available until expended.Passed the Senate September 14, 2021.Secretary